Title: To Benjamin Franklin from Antoine-Raymond-Gualbert-Gabriel de Sartine, 5 July 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Versailles le 5. Juillet 1779.
J’ai l’honneur, Monsieur, de vous envoyer une lettre que le Sr. Samuel Will detenu à Carhaix m’a fait passer, et par la quelle il represente qu’ayant été pris par le Corsaire le Ranger au mois d’avril 1778. Il a été oublié dans l’Echange qui a été fait des Prisonniers Americains, et en conséquence il demande sa liberté. Je vous prie de vouloir bien donner vos ordres pour faire verifier l’Exposé de ce Prisonnier, et me faire connoitre ce que vous aurez jugé a Propos de decider.
J’ai l’honneur d’être avec un sincere Attachement, Monsieur, votre très humble et tres obeissant serviteur
(signé) De Sartine.
M. Franklin
